Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.
In claims 1, 9, and 17, the limitation of “identify a demand surge scenario, wherein the demand surge scenario is associated with one or more resource demand conditions; in response to identifying the demand surge scenario: determine, based at least in part on a plurality of resource transformation data objects associated with a plurality of resources, a downgrade set of the plurality of resources; determine whether a downgrade-only resource transformation scenario characterized by downgrade transformation of the downgrade set of the plurality of resources satisfies the one or more resource demand conditions; in response to determining that the downgrade-only resource transformation scenario satisfies the one or more resource demand conditions, generate an optimized resource transformation scenario based at least in part on the downgrade-only resource transformation scenario; and in response to determining that the downgrade-only resource transformation scenario fails to satisfy the one or more resource demand conditions: (i) identify one or more residual resources of the plurality of resources that are deemed transformable to meet the one or more resource demand conditions but are not in the downgrade set, (ii) process the one or more residual resources using a resource optimization ... model that is characterized by the set of resource optimization parameters to generate one or more resource priority scores for the one or more residual resources, (iii) generate a hybrid resource transformation scenario based at least in part on the one or more resource priority scores and the downgrade-only resource transformation scenario, and (iv) generate the optimized resource transformation scenario based at least in part on the hybrid resource transformation scenario; and cause one or more resource transformation actions to be performed based at least in part on the optimized resource transformation scenario”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “one or more processors” to perform identifying, determining, processing, generating, and causing steps and “a machine learning model” as disclosed in the claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –“an apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus” to perform identifying, determining, processing, generating, and causing steps and  “a machine learning model” as disclosed in the claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “a non-transitory computer storage medium comprising instructions that causes one or more computer processors” to perform identifying, determining, processing, generating, and causing steps and “a resource optimization model” as disclosed in the claim 17.
The using and enabling steps are also recited at a high level of generality, and merely automates the identifying, determining, processing, generating, and causing steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors) and automated optimization model such as machine learning model. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both using and enabling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 2-10, 12-16, and 18-20 are also rejected based on the same/similar reasons and its respective dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bhat et al. (US 11,095,520) discloses “Application downloads 139 include any type of software downloads necessary for enabling system 100 to modify system capacity for resolving Web traffic demand surges 23. Remote hardware and software resources 122 comprise any type of hardware and/or software resources (e.g., servers, controllers, memory structures, processors, etc.) associated with modifying system capacity for resolving Web traffic demand surges 23 with respect to specified Web events” (col. 3, line 67-col. 4, line 8) and “That is, a service supplier, such as a Solution Integrator, could offer to enable a process for improving software and server technology associated with tracking software application downloads, detecting a capacity of remote hardware and software resources, determining future resource requirements, and determining a system capacity for resolving Web traffic demand surges. In this case” (col. 12, lines 2-9).
Raman et al. (US 2019/0340265) discloses “a selected partition may comprise a subset of the resources that are associated with a future event. A request to expand the performance capacity may be presented in response to an anticipated surge of demand for the subset of the resources of the selected partition during the future even” (paragraph [0050]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        8/20/2022